              Case 3:17-md-02801-JD Document 721 Filed 07/02/19 Page 1 of 4



     BILZIN SUMBERG BAENA PRICE & AXELROD LLP
 1   Robert W. Turken (pro hac vice)
 2   Scott N. Wagner (pro hac vice)
     Lori P. Lustrin (pro hac vice)
 3   Shalia M. Sakona (pro hac vice)
     Jerry R. Goldsmith (pro hac vice)
 4
     1450 Brickell Avenue
 5   Suite 2300
     Miami, FL 33131-3456
 6   Telephone: (305) 374-7580
 7   Email: rturken@bilzin.com
     Email: swagner@bilzin.com
 8   Email: llustrin@bilzin.com
     Email: ssakona@bilzin.com
 9
     Email: jgoldsmith@bilzin.com
10
     Attorneys for AASI
11

12

13

14
                              UNITED STATES DISTRICT COURT
15
                           NORTHERN DISTRICT OF CALIFORNIA
16

17   In re Capacitors Antitrust Litigation
                                                  Case No. 17-md-02801-JD
18
19   This document relates to:
                                                  STIPULATION AND [PROPOSED]
20                                                ORDER OF DISMISSAL
     The AASI Beneficiaries’ Trust, by and
21   Through Kenneth A. Welt, Liquidating
     Trustee, v. AVX Corp. et al., Case No. 17-
22   cv-03472
23

24

25
26

27

28
                     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                      17-md-2801-JD
                 Case 3:17-md-02801-JD Document 721 Filed 07/02/19 Page 2 of 4




 1          Plaintiff, the AASI Beneficiaries’ Trust, by and through Kenneth A. Welt, Liquidating

 2   Trustee (“AASI”) and Defendants Okaya Electric Industries Co., Ltd. and Okaya Electric

 3   America, Inc. (together “Okaya”) pursuant to Rule 41(a)(2) of the Federal Rules of Civil

 4   Procedure hereby stipulate to the dismissal of the present action with prejudice and state as

 5   follows:

 6          1.       AASI and Okaya seek the dismissal of this action against Okaya with prejudice.

 7          2.       AASI and Okaya agree that each party shall bear its own costs and attorneys’

 8   fees in connection with these actions.

 9          3.       This stipulation does not affect the rights or claims of AASI against any other

10   defendant or alleged co-conspirator in this litigation.

11          WHEREFORE, the parties respectfully request that this Court issue an Order of

12   Dismissal against Okaya only.

13          IT IS SO STIPULATED

14   Dated: July 2, 2019

15

16
     /s/ Scott N. Wagner                                /s/ Darrell Prescott
17   Robert W. Turken (admitted pro hac vice)           Darrell Prescott (Admitted Pro Hac Vice)
18   Scott N. Wagner (admitted pro hac vice)            Darrell.prescott@bakermckenzie.com
     Lori P. Lustrin (admitted pro hac vice)            Catherine Y. Stillman, State Bar No. 2542440
19   Shalia M. Sakona (admitted pro hac vice)           catherine.stillman@bakermckenzie.com
     Jerry R. Goldsmith (admitted pro hac vice)         BAKER & McKENZIE LLP
20   BILZIN SUMBERG BAENA PRICE &                       452 Fifth Avenue
     AXELROD LLP                                        New York, NY 10018
21   1450 Brickell Ave., Suite 2300                     Telephone: (212) 626 4476
22   Miami, Florida 33131-3456                          Facsimile: (212) 310 1637
     Telephone: 305-374-7580
23   Facsimile: 305-374-7593                            Meghan E. Hausler (Admitted Pro Hac Vice)
     rturken@bilzin.com                                 meghan.hausler@bakermckenzie.com
24   swagner@bilzin.com                                 BAKER & McKENZIE LLP
     llustrin@bilzin.com                                1900 North Pearl Street
25   ssakona@bilzin.com                                 Suite 1500
26   jgoldsmith@bilzin.com                              Dallas, TX 75201
     Counsel for AASI                                   Telephone: (214) 965 7219
27                                                      Facsimile: (214) 978 5937
                                                        Counsel for Defendants
28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
                Case 3:17-md-02801-JD Document 721 Filed 07/02/19 Page 3 of 4



                                                      OKAYA ELECTRIC INDUSTRIES CO., LTD. and
 1                                                    OKAYA ELECTRIC AMERICA, INC.
 2

 3

 4                                        ECF ATTESTATION
 5           I, Scott N. Wagner, an ECF User whose ID and Password are being used to file
 6   STIPULATION AND [PROPOSED] ORDER OF DISMISSAL.
 7           In compliance with Civil Local Rule 5-1, I hereby attest that counsel for has concurred in
 8   this filing.
 9

10   DATED: July 2, 2019
11                                                        By:    /s/ Scott N. Wagner
12                                                                   Scott N. Wagner

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                      STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                       17-md-2801-JD
            Case 3:17-md-02801-JD Document 721 Filed 07/02/19 Page 4 of 4



     PURSUANT TO STIPULATION, IT IS SO ORDERED.
 1

 2

 3   Dated: _______________________
             July 18, 2019                   _____________________________
                                            UNITED STATES DISTRICT JUDGE
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25
26

27

28
                  STIPULATION AND [PROPOSED] ORDER OF DISMISSAL
                                   17-md-2801-JD
